DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C, of figs. 7-9, in the reply filed on December 30, 2021, is acknowledged.  Claims 7-9 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 30, 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“anti-rotation feature” in claim 1, line 9;
“first anti-rotation element” in claim 2, line 2;
“second anti-rotation feature” in claim 2, line 2;
“first anti-rotation element” in claim 4, lines 2-3;
“second anti-rotation element” in claim 4, line 3;
“first anti-rotation element” in claim 11, line 2; and
“second anti-rotation element” in claim 11, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by GB995238 (“Gill”).
Regarding claim 1, Gill discloses an injection valve, the injection valve comprising:
a valve housing (mainly defined by 1, 2 and 27) including a conduit (conduit extending between inlet 3 and outlet 4) having an inlet (3) and an outlet (4);
a valve seat (16 and/or 17) arranged in the valve housing;
an anti-rotation dart (14) arranged in the valve housing adjacent the valve seat, the anti-rotation dart including a conduit section (portion of anti-rotation dart 14 extending through housing outlet portion 2) having a first opening (inlet opening of conduit 20) fluidically exposed to the inlet and a second opening (opening of conduit 19, which is in direct fluid communication with chamber 9) fluidically exposed to the outlet and a valve surface (tapered surface of inlet end 15 of dart anti-rotation 14) that is selectively engageable with the valve seat, the first opening being radially outwardly spaced from the valve seat (see cross-section of fig. 1, wherein the inlet opening of conduits 20 extend radially outwardly of seating surface 16); and
an anti-rotation feature (splines 21) provided on at least one of the valve seat and the anti-rotation dart, the anti-rotation feature constraining rotation of the anti-rotation dart relative to the valve seat (via engagement with grooves 22 of the housing).
With regards to the recitation “for introducing fluids into a subsurface environment”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Since the prior art comprises the structure required by the claim to perform the intended use, it is capable of performing the intended use and meets the claim.
Regarding claim 10, Gill discloses a valve support (12) including a passage (threaded passage extending through ring 12) arranged in the valve housing (defined mainly by 1, 2 and 27), the anti-rotation dart (14) extending through the passage (see fig. 1).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill, as applied to claim 1 above, in view of US3092139 (“Rodgers”).
Regarding claims 2 and 3, Gill discloses the anti-rotation feature including a first anti-rotation element (22) provided on the valve housing (mainly defined by 1, 2 and 27) and a second anti-rotation feature (splines 21) provided on the anti-rotation dart (14); however, Gill does not disclose the first anti-rotation element being provided on the valve seat, wherein the first anti-rotation element defines a projection extending radially inwardly from the valve seat and the second anti-rotation feature defining a groove formed in the anti-rotation dart.
Rogers teaches an anti-rotation feature including a first anti-rotation element (20, 22 and/or 23) provided on the valve seat and a second anti-rotation feature (33 and 81) provided on the anti-rotation dart; wherein the first anti-rotation element defines a projection (portion 20 protrude radially inwardly; see perspective of fig. 3) extending radially inwardly from the valve seat and the second anti-rotation feature defines a groove (groove(s) 82 extending along shafts 33) formed in the anti-rotation dart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gill by configuring the first anti-rotation element to be provided on the valve seat and the second anti-rotation feature provided on the anti-rotation dart, wherein the first anti-rotation element defines a projection extending radially inwardly from the valve seat and the second anti-rotation feature defines a groove formed in the anti-rotation dart, as taught by Rogers, so as to have an anti-rotation feature which reduces friction between the first and second anti-rotation elements.
Response to Arguments
Applicant’s amendments filed June 2, 2022, have overcome the prior rejection of record; however, a new rejection is motivated by the amended claims.  Since any new rejection(s) set forth in this Office action were necessitated by the amended claim(s), the current office is made final. 
Allowable Subject Matter
Claim(s) 4-6, 11, 12 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the closest prior art does not disclose or render obvious a first anti-rotation element provided on the sleeve member and a second anti-rotation element provided in the anti-rotation dart, in combination with the remaining limitations of the claim and base claim.
Claims 5 and 6 are allowable because they require all the limitations of allowable claim 4.
Regarding claim 11, the closest prior art does not disclose or render obvious a second anti-rotation element provided on the valve support, in combination with the remaining limitations of the claim, base claim and any intervening claim(s).
Claims 12 and 15 are allowable because they require all the limitations of allowable claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753